838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lewis Hanford KESSLER, and Kay Bethard Kessler, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-1610.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and JOINER, District Judge.*

ORDER

2
These pro se petitioners appeal the tax court's decision disallowing a deduction for expenses incurred in the practice of religion.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioners alleged that I.R.C. Sec. 170 is unconstitutional because it does not authorize a deduction for expenses incurred in religious practice by those who do not belong to organized religions.  The tax court held (1) that petitioners' expenses were not contributions deductible under I.R.C. Sec. 170;  (2) that the statute does not constitutionally discriminate against petitioners;  (3) that petitioners lacked standing to challenge the statute under the establishment clause of the first amendment;  and (4) that petitioners' remaining allegations were without merit.


4
Upon review, we conclude that the decision of the tax court is proper.  Accordingly, the decision of the deficiency entered April 14, 1987, is affirmed for the reasons stated by the tax court in its opinion of December 8, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation